 1    Bret A. Stone    SBN 190161 BStone@PaladinLaw.com
      Jon G. Lycett    SBN 209425 JLycett@PaladinLaw.com
 2    Kirk M. Tracy    SBN 288508 KTracy@PaladinLaw.com
 3    PALADIN LAW GROUP® LLP
      1176 Boulevard Way
 4    Walnut Creek, CA 94595
      Telephone:    (925) 947-5700
 5    Facsimile:    (925) 935-8488
 6    Counsel for Estate of Robert Renzel, Deceased, by and through his
 7    successors in interest, Susan Carter and Ann Renzel Sebastian;
      Robert E. Renzel Trust, by and through its trustees, Susan Carter
 8    and Ann Renzel Sebastian; Susan Carter; Ann Renzel Sebastian;
      and Bascom Avenue Development LLC
 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                         OAKLAND DIVISION
12

13    ESTATE OF ROBERT RENZEL,                         Case No. 4:15-cv-1648-HSG
      DECEASED et al.,
14                                                     NOTICE AND REQUEST FOR DISMISSAL
                    Plaintiffs,                        PURSUANT TO FED. R. CIV. PROC. 41(a)(2)
15                                                     OF HYANG BAE WHANG, SEON GEUN
                            v.                         WHANG, KYU CHUK WHANG, UKTAE
16                                                     HAN, MIJA HAN, THU HUYNH, NGOC T.B.
      ESTATE OF LUPE VENTURA,                          TRAN, AND GARY TRAN AND
17    DECEASED, et al.,                                [PROPOSED] ORDER

18                  Defendants.
19

20    AND RELATED COUNTERCLAIMS AND
      CROSSCLAIM.
21

22

23          NOTICE IS HEREBY GIVEN that pursuant to Fed. R. Civ. P. 41(a)(2), and pursuant to
24   discussions with the Court at the November 29, 2018 Order to Show Cause hearing, Plaintiffs and
25   Counter-Defendants Estate of Robert Renzel, Deceased, by and through his successors in interest,
26   Susan Carter and Ann Renzel Sebastian; Robert E. Renzel Trust, by and through its trustees, Susan
27   Carter and Ann Renzel Sebastian; Susan Carter; Ann Renzel Sebastian; and Bascom Avenue
28   Development LLC, a California limited liability company (collectively, “Renzel”), Defendants,


                      NOTICE AND REQUEST FOR DISMISSAL OF PRO SE DEFENDANTS
 1   Counter-Claimants, and Cross-Claimants Carmen Torres and Alfredo Torres (collectively,

 2   “Torres”), Hyang Bae Whang, Seon Geun Whang, and Kyu Chuk Whang (collectively, “Whang”),

 3   and Uktae Han and Mija Han (collectively, “Han”), hereby request an order that dismisses all claims

 4   by and against the pro se defendants in this action. The pro se defendants include Whang, Han, Thu

 5   Huynh and Ngoc T.B. Tran (collectively, “Huynh”), and Gary Tran.

 6          On November 14, 2018, Renzel and Torres reached a conditional agreement to terms

 7   resolving all claims against each other and agreeing to dismiss all their respective claims,

 8   counterclaims, and cross-claims against all pro se defendants in this matter. ECF No. 281 (Notice

 9   of Settlement). The operative pleadings that contain claims by or against pro se defendants in this

10   matter are as follows:

11          •    Renzel’s Second Amended Complaint, with claims against Whang, Han, Huynh, and

12               Gary Tran. ECF No. 67.

13          •    Torres’s First Amended Counterclaims, and First Amended Cross-Claims, with claims

14               against Whang, Han, Huynh, and Gary Tran. ECF No. 44.

15          •    Whang’s Counterclaims and Cross-Claims. ECF No. 71.

16          •    Huynh’s Counterclaims and Cross-Claims. ECF No. 80.

17          On November 19, 2018, the Court issued an Order to Show Cause why it should not dismiss

18   Whang’s and Huynh’s counterclaims and cross-claims without prejudice, with a hearing on the

19   order set for November 29, 2018. ECF No. 283. None of the pro se defendants appeared at the

20   hearing. In communications attempting to reach an agreement to this request for dismissal, Han and
21   Whang are the only pro se defendants to have responded.

22          Accordingly, Renzel, Torres, Whang, and Han agree to and request an order:

23              1. Dismissing each of Renzel’s claims against Whang, Han, Huynh, and Gary Tran from

24                 its Second Amended Complaint (ECF No. 67), without prejudice;

25              2. Dismissing each of Torres’s cross-claims against Whang, Han, Huynh, and Gary Tran

26                 from its First Amended Cross-Claims (ECF No. 44), without prejudice;
27              3. Dismissing Whang’s entire countercomplaint and cross-complaint (ECF No. 71),

28                 without prejudice; and
                                                -2-                       Case No. 4:15-cv-1648-HSG
                       NOTICE AND REQUEST FOR DISMISSAL OF PRO SE DEFENDANTS
     1              4. Dismissing Huynh's entire countercomplaint and cross-complaint (ECF No.   80)~   with

    2
                  prejudice.

    3
             Respectfully submitted, 


    4
     DATED: November 30,2018. 
                 PALADIN LAW GROUP® LLP

    5
                                                lsI Bret A. Stone
    6

                                                      Counsel for Renzel 

    7

           DATED: November 30,2018                    LEWIS BRISBOIS BISGAARD & SMITH LLP 

    8

                                                      lsI Glenn A. Friedman
    9

                                                      Counsel for Counter Defendants Ann Renzel
   10 

                                                      Sebastian, Susan Carter and the Estate of Robert
   11 
                                               Renzel
           DATED: November 30,2018                    CAUFIELD & JAMES LLP
   12 


   13 
                                               lsI Jeffery L. Caufield

   14 
                                               Counsel for Alfredo and Carmen Torres
   15 

   16

   17 

           DATED: November 30,2018 

                                                    ./~       ~
                                                    /Seon Geun Whang
                                                      ProSe
   18 


  19 

           DATED: November 30,2018
····20 


  21 


  22 


  23 
     DATED: November 30,2018

  24 

  25 

           III 

  26 

           III 

  27 

           III 



                                                     -3-                       Case No. 4: I5-cv-1 64S-HSG
                            NOTICE AND REQUEST FOR DISMISSAL OF PRO SE DEFENDANTS
     I   DATED: November 30, 2018
     I
                                                      UKTAE HAN
     J                                                Pro Se
         DATED: November 30, 2018
     4



     6

     7                                       IPROPOSEDI ORDER
     8   Good cause appearing, the Court orders as follows:

     9      1     Each of Renzel's claims against Whang, Hmr, Huynh, and Gary Tran from its Second

    l0            Amended Complaint (ECF No. 67) are hereby dismissed without prejudice;

    11      2.    Each of Torres's ooss-claims against Whang, Han, Huynh, and Gary Tran from its First

    t2            Amended Cross-Claims (ECF No. 44) are hereby dismissed w[thout prejudice;

    13      3.    Whang's countercomplaint and cross-complaint (ECF No.     7l)   is hereby dismissed without

    l4            prejudice;. and

    15      4.    Huynh's countercomplaint and cross-complaint (ECF No. 80) is hereby dismissed wrr&

    16            prejudice.                                  '   ,



    t7
    l8   Dated:      12/11/2018                2018
                                                                      United States District Judge
    l9
    20

    2T

    ))
    23

    24

    25

    26

    )1



{0',.                       NOTICE AND REQUEST FOR DISMISSAL OF PRO SE DEFENDANTS
                                                                                          Case No. 4:1 S+v-l 648-HSG
